Collins v Nate Tours Bus Co. (2017 NY Slip Op 02739)





Collins v Nate Tours Bus Co.


2017 NY Slip Op 02739


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Mazzarelli, Manzanet-Daniels, Feinman, Webber, JJ.


3655 301128/12

[*1]Benita Collins, Plaintiff-Respondent,
vNate Tours Bus Co., et al., Defendants, Swift River Transportation, Ltd., Defendant-Appellant.


Lewis Brisbois Bisgaard & Smith LLP, New York (Meredith Drucker Nolen of counsel), for appellant.
Subin Associates, LLP, New York (Robert J. Eisen of counsel), for respondent.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered on or about March 16, 2016, which, in this action for personal injuries sustained when plaintiff slipped and fell as she boarded a bus, denied the motion of defendant Swift River Transportation, Ltd. (Swift River) for summary judgment dismissing the complaint and all cross claims as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
The court erred in denying Swift River's motion for summary judgment. Plaintiff's claim that Swift River negligently allowed a slippery condition to persist on the stairs leading into the bus was precluded, as a matter of law, by plaintiff's testimony that it was raining at the time of the accident (see Byrne v New York City Tr. Auth., 78 AD3d 525 [1st Dept 2010]). "Defendant is not obligated to provide a constant remedy for the tracking of water onto a bus during an ongoing storm" (Morazzani v MTA N.Y. City Tr., 67 AD3d 598, 598 [1st Dept 2009]), and here, the evidence showed that plaintiff was the last of a group of people to board the bus during the rainstorm (see e.g. Duncan v New York City Tr. Auth., 260 AD2d 213 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK